DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 6/26/2019. Claims 1-28 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/27/2019 and 10/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2 line 7, “a second region of memory unit” should be “a second region of the memory unit”.
In claim 16 line 6, “first region of region of memory array” should be “first region of the memory array”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the term "more frequently" is a relative term which renders the claim indefinite.  The term "more frequently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claim 6.

Regarding claim 10, the term "some of the memory addresses" is a relative term which renders the claim indefinite.  The term "some of the memory addresses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.



The term "some of the memory addresses" in claims 13 and 15 is a relative term which renders the claim indefinite.  The term "some of the memory addresses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.

Claim 17 recites the limitation "the processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claim 10.

Regarding claim 19, the term "a portion of the memory addresses associated with the low priority level" is a relative term which renders the claim indefinite.  The term "a portion of the memory addresses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 

 	Claim 21 recites the limitation "the weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claim 19.

	Regarding claim 25 limitation “wherein one or more least significant bits of the weights are stored in the at least one defective memory cell”, if it is interpreted that there is more than one least significant bit, it is unclear how more than one bit can be stored in one memory cell. Clarification is required. In order to further examination based on the merits of the claim, it is interpreted that there is only one least significant bit.

Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur et al. (20200411128, filed Jun. 25, 2019), hereinafter “Jabeur”, in view of Blankenship (20100070696, pub. Mar. 18, 2010), hereinafter “Blankenship”.

Regarding independent claim 1, Jabeur discloses:
A method comprising: 
obtaining a plurality of memory commands associated with a plurality of memory access operations, at least a portion of the plurality of memory access operations associated with a specified error rate (see Jabeur, Fig 1, par. [0025]: During normal operation, the addresses of high BER bits are stored in a (non-volatile) high BER address memory 108.  During the normal access of a memory cell, the access address 112 of the memory cell is compared with the addresses stored in the weak bit cell address memory 104, the high BER address memory 108, or both by comparators 116-1 and 116-2, respectively. A check is performed to determine if the access address 112 matched an address in either the weak bit cell address memory 104 or the high BER address memory 108. If there is a match by at least one of the comparators 116-1 and 116-2, the boost system 120 for the bit cell array 124 is activated for the bit cell(s) corresponding to the access address 112; otherwise, the boost system 120 for the bit cell array 124 is not activated); 
generating a memory address map for the plurality of memory access operations based partly on the specified error rate (see Jabeur, Fig 1, par. [0025]: During normal operation, the addresses of high BER bits are stored in a (non-volatile) high BER address memory 108.  During the normal access of a memory cell, the access address 112 of the memory cell is compared with the addresses stored in the weak bit cell address memory 104, the high BER address memory 108, or both by comparators 116-1 and 116-2, respectively. A check is performed to determine if the access address 112 matched an address in either the weak bit cell address memory 104 or the high BER address memory 108. If there is a match by at least one of the comparators 116-1 and 116-2, the boost system 120 for the bit cell array 124 is activated for the bit cell(s) corresponding to the access address 112; otherwise, the boost system 120 for the bit cell array 124 is not activated); and …

Jabeur does not disclose:
… providing the memory address map to a memory data register of a memory unit, the memory data register accessible by the memory unit for repairing regions of the memory unit.

However, Blankenship discloses:
… providing the memory address map to a memory data register of a memory unit, the memory data register accessible by the memory unit for repairing regions of the memory unit (see Blankenship, Fig 3, par. [0035]: Redundancy for repair block 350 can be implemented in a number of ways.  For example, in the preferred embodiment, a small cache RAM (not shown) and supporting logic can be utilized to track the address locations of bad memory cells on DRAM ICs 306, 308 and 310.  If an address mapping to one of these bad memory cell locations is asserted on external address bus 330, data is written and/or read from the cache RAM in redundancy for repair block 350 instead of DRAM ICs 306, 308 and 310).

Jabeur and Blankenship are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jabeur, with the feature of a redundancy for repair block 350 implemented in a small cache RAM (and supporting logic can be utilized to track the address locations of bad memory cells on DRAM ICs 306, 308 and 310, where if an address mapping to one of these bad memory cell locations is asserted on external address bus 330, data is written and/or read from the cache RAM in redundancy for repair block 350 instead of DRAM ICs 306, 308 and 310 as disclosed by Blankenship, with the motivation to save both power and die area, as disclosed by Blankenship in par. [0035].

Regarding claim 2, the combination of Jabeur and Blankenship further discloses:
accessing a first region of the memory unit to implement at least one memory command of the plurality of memory commands based on the memory address map, the first region of memory characterized by the specified error rate for at least the portion of the plurality of memory access operations (see Jabeur, Fig 1, par. [0025]: During normal operation, the addresses of high BER bits are stored in a (non-volatile) high BER address memory 108.  During the normal access of a memory cell, the access address 112 of the memory cell is compared with the addresses stored in the weak bit cell address memory 104, the high BER address memory 108, or both by comparators 116-1 and 116-2, respectively); and 
accessing a second region of memory unit to implement another memory command of the plurality of memory commands (see Jabeur, Fig 1, par. [0025]: During testing, the addresses of weak bits are stored in a (non-volatile) weak bit address memory 104).

Regarding claim 3, the combination of Jabeur and Blankenship further discloses wherein the memory data register accessible by the memory unit corresponds to a register or local cache of the memory unit (see Blankenship, Fig 3, par. [0035]: Redundancy for repair block 350 can be implemented in a number of ways.  For example, in the preferred embodiment, a small cache RAM (not shown) and supporting logic can be utilized to track the address locations of bad memory cells on DRAM ICs 306, 308 and 310).

Regarding claim 9, the combination of Jabeur and Blankenship further discloses wherein the memory unit corresponds to at least one of a DRAM, an SRAM, a NAND, resistive memory, or phase change memory, or any combination thereof (see Jabuer, par. [0075]: The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration.  The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, and see par. [0076]: specific examples of the computer readable storage medium includes the following: a static random access memory (SRAM)).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur (20200411128, filed Jun. 25, 2019), in view of Blankenship (20100070696, pub. Mar. 18, 2010), and further in view of Qin et al. (NPL: Robustness of Neural Networks against Storage Media Errors, Western Digital Research, pub. Sep. 18, 2017), hereinafter “Qin”.

Regarding claim 4, the combination of Jabeur and Blankenship discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Jabeur and Blankenship does not disclose wherein the specified error rate corresponds to a threshold error rate for storing weights of a neural network.

However, Qin discloses wherein the specified error rate corresponds to a threshold error rate for storing weights of a neural network (see Qin, page 2, II. PRELIMINARIES, B. Real-valued weights and their binary representations, lines 7-9: store real-valued weights into storage media in a neural network, and see page 3, III. ROBUSTNESS OF NEURAL NETWORKS, Table II, lines 15-17: Table II shows the average prediction accuracy for different raw bit-error rate of the media, where all weighs are represented by the binary expansion, and see Table III, lines 23-24: Fig 3 shows the box plot of the 40 distorted models for each RBER, and see page 4, lines 4-6: R = R(0.95) is the maximum RBER that the model can tolerate when the prediction accuracy is at least 95% of the undistorted  model).

Jabeur, Blankenship, and Qin are analogous arts, because they are about memory media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jabeur and Blankenship, with the feature of storing weights of a neural network for different raw bit-error rate of a media where all weighs are represented by a binary expansion with a maximum RBER that can be tolerated as disclosed by Qin, with the motivation of improving the tolerance of RBER, as disclosed by Qin in page 6, B. CIFAR-10, lines 21-22.

Regarding claim 5, the combination of Jabeur, Blankenship, and Qin further discloses wherein the threshold error rate for storing the weights of the neural network is based on a bit flip tolerance of the neural network (see Qin, page 2, II. PRELIMINARIES, B. Real-valued weights and their binary representations, lines 7-9: store real-valued weights into storage media in a neural network, and see page 4, lines 4-6: R = R(0.95) is the maximum RBER that the model can tolerate when the prediction accuracy is at least 95% of the undistorted  model, and see page 2 liens 2-4: binary representation of real numbers such that the bit-flip-incurred distortion can be reduced).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur (20200411128, filed Jun. 25, 2019), in view of Blankenship (20100070696, pub. Mar. 18, 2010), and further in view of Harada (20020019959, pub. Feb. 14, 2002), hereinafter “Harada”.

Regarding claim 6, the combination of Jabeur and Blankenship discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Jabeur and Blankenship does not disclose:
obtaining a memory access pattern associated with the plurality of memory access operations, the memory access pattern indicative of which regions of the memory unit are accessed more frequently than other regions of the memory unit; 
identifying, in the memory address pattern, a first portion of memory addresses associated with the regions of the memory unit being accessed more frequently than other regions of the memory unit as a high priority level of the memory address map; and 
identifying, in the memory address pattern, a second portion of memory addresses not associated with the regions of the memory unit being accessed more frequently than other regions of the memory unit as a low priority level of the memory address map.

However, Harada discloses:
obtaining a memory access pattern associated with the plurality of memory access operations, the memory access pattern indicative of which regions of the memory unit are accessed more frequently than other regions of the memory unit (see Harada, Fig 2, Fig 5, par. [0045]: when there is room in the back up data table 5 (5a entry in the table, while 5b to 5k and 5m indicate revised entries), and when an additional entry for a defect symptom sector is needed, the address of the defect symptom sector is registered in the recording part 51 as an address to be backed up and the number of retries is registered in the recording part 53 as an accumulated number of retries (5b).The accumulated number of retries is compared to the other accumulated numbers of retries that have already been registered to the back up data table 5.  If the accumulated number of retries is equal to or more than the other accumulated numbers in one or more other entries, the priority of it is set higher than the priority of those entries, and the priority recording part 54 is updated accordingly (5c)); 
identifying, in the memory address pattern, a first portion of memory addresses associated with the regions of the memory unit being accessed more frequently than other regions of the memory unit as a high priority level of the memory address map (see Harada, Fig 2, Fig 5, par. [0045]: when there is room in the back up data table 5 (5a entry in the table, while 5b to 5k and 5m indicate revised entries), and when an additional entry for a defect symptom sector is needed, the address of the defect symptom sector is registered in the recording part 51 as an address to be backed up and the number of retries is registered in the recording part 53 as an accumulated number of retries (5b).The accumulated number of retries is compared to the other accumulated numbers of retries that have already been registered to the back up data table 5.  If the accumulated number of retries is equal to or more than the other accumulated numbers in one or more other entries, the priority of it is set higher than the priority of those entries, and the priority recording part 54 is updated accordingly (5c)); and 
identifying, in the memory address pattern, a second portion of memory addresses not associated with the regions of the memory unit being accessed more frequently than other regions of the memory unit as a low priority level of the memory address map (see Harada, Fig 2, Fig 5, par. [0045]: when there is room in the back up data table 5 (5a entry in the table, while 5b to 5k and 5m indicate revised entries), and when an additional entry for a defect symptom sector is needed, the address of the defect symptom sector is registered in the recording part 51 as an address to be backed up and the number of retries is registered in the recording part 53 as an accumulated number of retries (5b).The accumulated number of retries is compared to the other accumulated numbers of retries that have already been registered to the back up data table 5.  If the accumulated number of retries is equal to or more than the other accumulated numbers in one or more other entries, the priority of it is set higher than the priority of those entries, and the priority recording part 54 is updated accordingly (5c)).

Jabeur, Blankenship, and Harada are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jabeur and .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur (20200411128, filed Jun. 25, 2019), in view of Blankenship (20100070696, pub. Mar. 18, 2010), further in view of Harada (20020019959, pub. Feb. 14, 2002), and further in view of Rabinovitch et al. (20120324172, pub. Dec. 20, 2012), hereinafter “Rabinovitch”.

Regarding claim 7, the combination of Jabeur, Blankenship, and Harada disclosed all the claimed limitations as set forth in the rejection of claim 6 above.

The combination of Jabeur, Blankenship, and Harada does not disclose:
identifying, in the first portion of memory addresses as the high priority level, most significant bits of each memory address of the first portion of the memory addresses; and 
aligning, in the memory address map, each memory address of the first portion of memory addresses with a memory identifier of the memory address.

However, Rabinovitch discloses:
identifying, in the first portion of memory addresses as the high priority level, most significant bits of each memory address of the first portion of the memory addresses (see Rabinovitch, Fig 3A, par. [0043]: In order to determine whether or not the requested main memory address supplied to cache memory system 300 is a cache hit or miss, a comparator 308 compares the z MSBs of the address with the segment identifier stored in the segment memory 306); and 
aligning, in the memory address map, each memory address of the first portion of memory addresses with a memory identifier of the memory address (see Rabinovitch, Fig 3A, par. [0043]: In order to determine whether or not the requested main memory address supplied to cache memory system 300 is a cache hit or miss, a comparator 308 compares the z MSBs of the address with the segment identifier stored in the segment memory 306).

Jabeur, Blankenship, Harada, Rabinovitch are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of 

Regarding claim 8, the combination of Jabeur, Blankenship, Harada, Rabinovitch further discloses wherein the memory identifier corresponds to a page of the memory unit or a block of the memory unit (see Rabinovitch, par. [0008]: tracking a number of active cache lines in a cache memory associated with a corresponding one of the segments, and see par. [0031]: A data cache can be easily visualized as an array of elements.  These elements may be referred to as "cache blocks").
Claims 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), hereinafter “Harada”, in view of Xu et al. (9627095, patented Apr. 18, 2017), hereinafter “Xu”.

Regarding independent claim 10, Harada discloses:
An apparatus comprising (see Harada, Fig 3, par. [0034]: magnetic disk device 3): 
a memory array (see Harada, Fig 4, par. [0035]: disk unit 2.  Tracks 22 are arranged in a concentric circular form on the both sides of the individual disks, which represents a plural recording medium.  On each track 22, plural sectors that represent a kind of the recording units of the data are formed) comprising a plurality of memory cells including at least one defective memory cell, each defective memory cell having a defective memory address (see Harada, Fig 1, par. [0038]: The alternation data table 4 (FIG. 1) has a recording part 41 storing an address to be backed up and a recording part 42 storing a back-up address.  These addresses are configured when a defect of a sector is generated, and see par. [0041]: a second number of retries N2 (an alternation processing threshold value, and see par. [0043]: When a read operation is normally performed with the number of retries exceeding the threshold value of the alternation processing, the sector is judged to be a defect sector, the read sector data is written to the alternative area and the alternation data table 4 is updated); 
a register configured to store a memory address map including a plurality of memory addresses and indicating which of the plurality of memory addresses are associated with a high priority level and which are associated with a low priority level (see Harada, Fig 2, par. [0039]: The back up data table 5 (FIG. 2) is provided with a recording part 51 storing an address to be backed up, a recording part 52 storing a back up address, a recording part 53 indicating an accumulated number of retries and a recording part 54 indicating the priority order of the entry.  When a sector read from the disk 2 is judged to be a sector that has a symptom of a defect (a defect symptom sector), an address of the defect symptom sector and a back up address are registered in the backed up address recording part 51 and the back up address recording part 52, respectively, and see Fig 6, par. [0046]: when an additional entry for a defect symptom sector is needed in the table 5 after the number of registrations reaches the maximum registration number, the registration (5d) which has the least significance in the priority recording part 54 is deleted, and when the accumulated number of retries is equal to or more than those of other accumulated numbers in one or more other entries, it is given a higher priority than the priority of those entries); …

Harada does not disclose:
… a memory controller coupled to the memory array and configured to: 
provide the memory address map to the repair register; 
compare the defective memory addresses of the defective memory cells to the memory address map; and 
repair the memory addresses associated with the high priority level and some of the memory addresses associated with the low priority level; and 
a fuse circuit configured to store the defective memory addresses.

However, Xu discloses:
… a memory controller coupled to the memory array and configured to (see Xu, Fig 4, Col 6 lines 46-48: the memory controller 110 may output a command CMD, an address ADD and a clock signal CLK to the plurality of memory modules 120): 
provide the memory address map to the repair register (see Xu, Fig 4, Col 7 lines 5-10: The memory controller 110 may include a repair information management unit 112 which receives information on the repair target address stored after the redundancy analysis operation, and see Fig 5, Col 8 lines 30-37: During a refresh operation, the refresh control unit 230 may output the refresh address REF_ADD as the target row address ATROW and the row circuit 280 may receive the target row address ATROW, and sequentially access the word lines of the banks BK0 to BK3 within the memory array region 270, to perform the refresh operation); 
compare the defective memory addresses of the defective memory cells to the memory address map (see Xu, Fig 5, Col 8 lines 54-61: The repair control unit 250 may compare the repair information INF_R provided from the fuse information storage unit 244 to the target row address ATROW received from the refresh control unit 230, and output a repair control signal HITSUM to the row circuit 280.  When the repair information INF_R and the target row address ATROW coincide with each other, the repair control unit 250 may activate and output the repair control signal HITSUM); and 
repair the memory addresses associated with the high priority level and some of the memory addresses associated with the low priority level (see Xu, Fig 5, Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line); and 
a fuse circuit configured to store the defective memory addresses (see Xu, Fig 5, Col 8 lines 42-53: the repair storage unit 240 may include a repair fuse unit 242 and a fuse information storage unit 244.  The repair fuse unit 242 may include a plurality of fuses (not illustrated) for programming a repair target address.  The repair fuse unit 242 may output a programmed repair target address to the fuse information storage unit 244 in response to the boot-up signal BOOTUP received from the command decoder.  The fuse information storage unit 244 may store the repair target address provided from the repair fuse unit 242 as the repair information INF_R, and output the repair information INF_R to the repair control unit 250).

Harada and Xu are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada, with the feature of a memory controller 110 couple to a plurality of memory modules 120, memory controller 110 may include a repair information management unit 112 which receives information on the repair target address stored after the redundancy analysis operation, during a refresh operation, the refresh control unit 230 may output the refresh address REF_ADD as the target row address ATROW and the row circuit 280 may receive the target row address ATROW, and sequentially access the word lines of the banks BK0 to BK3 within the memory array region 270, to perform the refresh operation, a repair control unit 250 may compare the repair information INF_R provided from the fuse information storage unit 244 to the target row address ATROW received from the refresh control unit 230, and output a repair control signal HITSUM to the row circuit 280, and when the repair information INF_R and the target row address ATROW coincide with each other, the repair control unit 250 may activate and output the repair control signal HITSUM, a row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals, and when the repair 

Regarding claim 11, the combination of Harada and Xu further discloses wherein the fuse circuit comprises: 
a plurality of fuse elements each corresponding to a bit of a plurality of bits of the defective address (see Xu, Fig 5, Col 8 lines 42-53: the repair storage unit 240 may include a repair fuse unit 242 and a fuse information storage unit 244.  The repair fuse unit 242 may include a plurality of fuses (not illustrated) for programming a repair target address.  The repair fuse unit 242 may output a programmed repair target address to the fuse information storage unit 244 in response to the boot-up signal BOOTUP received from the command decoder.  The fuse information storage unit 244 may store the repair target address provided from the repair fuse unit 242 as the repair information INF_R, and output the repair information INF_R to the repair control unit 250).

Regarding claim 12, the combination of Harada and Xu further discloses wherein the memory controller is further configured to: 
identify defective memory addresses stored in the fuse circuit (see Xu, Fig 5, Col 8 lines 42-53: the repair storage unit 240 may include a repair fuse unit 242 and a fuse information storage unit 244.  The repair fuse unit 242 may include a plurality of fuses (not illustrated) for programming a repair target address.  The repair fuse unit 242 may output a programmed repair target address to the fuse information storage unit 244 in response to the boot-up signal BOOTUP received from the command decoder.  The fuse information storage unit 244 may store the repair target address provided from the repair fuse unit 242 as the repair information INF_R, and output the repair information INF_R to the repair control unit 250).

Regarding claim 16, the combination of Harada and Xu further discloses wherein the memory controller is further configured to: 
determine that a portion of repairs of the memory addresses associated with the high priority level are not complete in a first region of the memory array (see Harada, par. [0042]: When a read error is generated at the time of reading from the disk 2, the reading process is performed again.  When a retry of the reading is normally accomplished with a number of retries that exceeds the threshold value of the back up processing and that is equal to or less than the threshold value of the alternation processing, the sector is judged to be a defect symptom sector.  The read sector data is written to the back up area and the back up data table 5 is updated); and 
fail the first region of memory array (see Harada, par. [0043]: When a read operation is normally performed with the number of retries exceeding the threshold value of the alternation processing, the sector is judged to be a defect sector, the read sector data is written to the alternative area and the alternation data table 4 is updated).

Regarding claim 17, the combination of Harada and Xu further discloses:
 a processor device coupled with the memory controller, wherein the memory controller is configured to receive memory commands from the processor or host device (see Xu, Col 8 lines 4-10: The address buffer 220 may buffer an address ADD inputted from an external device in response to the clock signal CLK, and output a bank address B_ADD, a row address R_ADD and a column address C_ADD to the bank control unit 260, the column circuit 294 and the refresh control unit 230, respectively). 

Regarding claim 18, the combination of Harada and Xu further discloses:
a memory interface coupled to the memory controller and configured to communicate with the memory array, wherein the memory controller is configured to provide the memory map to the memory array via the memory interface (see Xu, Fig 4, Col 7 lines 5-13: The memory controller 110 may include a repair information management unit 112 which receives information on the repair target address stored after the redundancy analysis operation, that is, repair information INF_R from the DRAM chips 122, stores the received information, and generates a mapping signal for mapping banks of which defective cells have the same address, based on the stored information, and see Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line).

Claims 13-15, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), in view of Xu (9627095, patented Apr. 18, 2017), and further in view of Ito (20100329094, pub. Dec. 30, 2010), hereinafter “Ito”.

Regarding claim 13, the combination of Harada and Xu discloses all the claimed limitations set forth in the rejection of claim 10 above.

The combination of Harada and Xu further discloses wherein the memory controller is further configured to: 
determine that a portion of repairs of the memory addresses associated with the high priority level are complete in a first region of the memory array (see Harada, Fig 6, par. [0046]: when an additional entry for a defect symptom sector is needed in the table 5 after the number of registrations reaches the maximum registration number, the registration (5d) which has the least significance in the priority recording part 54 is deleted, and when the accumulated number of retries is equal to or more than those of other accumulated numbers in one or more other entries, it is given a higher priority than the priority of those entries); and 
repair some of the memory addresses associated with the low priority level in a second region of memory array (see Xu, Fig 5, Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line) …

The combination of Harada and Xu does not disclose:
… low priority level in a second region of memory array having a specified error rate for certain memory access operations.

However, Ito discloses:
… low priority level in a second region of memory array having a specified error rate for certain memory access operations (see Ito, par. [0078]: If the error rate is less than or equal to the threshold (NO in BLOCK 84), the degradation check module 518 refers to the next replacement source address included in the double registration information (BLOCK 82), reads the next first low-quality recorded data, and measures its error rate (BLOCK 83).  If the error rate is higher than the threshold (YES in BLOCK 84), the degradation check module 518 instructs to display a warning message to prompt the user to, e.g., create a backup).

Harada, Xu, and Ito are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada and Ito, with the feature of a degradation check module 518 in which if the error rate is less than or equal to the threshold (NO in BLOCK 84), the degradation check module 518 refers to the next replacement source address included in the double registration information (BLOCK 82), reads the next first low-quality recorded data, and measures its error rate (BLOCK 83), and if the error rate is higher than the threshold (YES in BLOCK 84), the degradation check module 518 instructs to display a warning message to prompt the user to create a backup as disclosed by Ito, with the motivation to provide an information recording apparatus and information recording method capable of data recording effective for long-term storage, as disclosed by Ito in par. [0090].

Regarding claim 14, the combination of Harada, Xu, and Ito further discloses wherein each memory access operation of the certain memory access operations comprises an instruction for a respective address of a memory cell of the plurality of memory cells (see Xu, Fig 4, Col 7 lines 5-13: The memory controller 110 may include a repair information management unit 112 which receives information on the repair target address stored after the redundancy analysis operation, that is, repair information INF_R from the DRAM chips 122, stores the received information, and generates a mapping signal for mapping banks of which defective cells have the same address, based on the stored information, and see Col 8 lines 4-9: The address buffer 220 may buffer an address ADD inputted from an external device in response to the clock signal CLK, and output a bank address B_ADD, a row address R_ADD and a column address C_ADD to the bank control unit 260, the column circuit 294 and the refresh control unit 230, respectively).

Regarding claim 15, the combination of Harada, Xu, and Ito further discloses wherein the memory controller is further configured to: 
determine that, in repairing some of the memory addresses associated with the low priority level, a fuse element threshold has been passed (see Xu, Fig 5, Col 8 lines 42-53: the repair storage unit 240 may include a repair fuse unit 242 and a fuse information storage unit 244.  The repair fuse unit 242 may include a plurality of fuses (not illustrated) for programming a repair target address.  The repair fuse unit 242 may output a programmed repair target address to the fuse information storage unit 244 in response to the boot-up signal BOOTUP received from the command decoder.  The fuse information storage unit 244 may store the repair target address provided from the repair fuse unit 242 as the repair information INF_R, and output the repair information INF_R to the repair control unit 250); and 
repair an additional portion of memory addresses associated with the high priority level in a third region of the memory array (see Xu, Fig 5, Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line).


Regarding independent claim 19, Harada discloses:
A method comprising: 
providing a memory address map to a register accessible by a memory unit (see Harada, Fig 2, par. [0039]: The back up data table 5 (FIG. 2) is provided with a recording part 51 storing an address to be backed up, a recording part 52 storing a back up address, a recording part 53 indicating an accumulated number of retries and a recording part 54 indicating the priority order of the entry.  When a sector read from the disk 2 is judged to be a sector that has a symptom of a defect (a defect symptom sector), an address of the defect symptom sector and a back up address are registered in the backed up address recording part 51 and the back up address recording part 52, respectively, and see Harada, Fig 4, par. [0035]: a control area 22b in which the alternation data table 4 and the back up data table 5 are stored); …
indicating which of a plurality of memory addresses are associated with a high priority level and which are associated with a low priority level, (see Harada, Fig 6, par. [0046]: when an additional entry for a defect symptom sector is needed in the table 5 after the number of registrations reaches the maximum registration number, the registration (5d) which has the least significance in the priority recording part 54 is deleted, and when the accumulated number of retries is equal to or more than those of other accumulated numbers in one or more other entries, it is given a higher priority than the priority of those entries), …

Harada does not disclose:
… comparing one or more addresses of defective memory cells of the memory unit to the memory address map that includes a plurality of memory addresses, and … the low priority level indicative of which memory addresses are to be accessed for a plurality of memory access operations associated with a specified error rate; and
repairing the memory addresses associated with the high priority level and a portion of the memory addresses associated with the low priority level based at least in part on the comparing.

However, Xu discloses:
… comparing one or more addresses of defective memory cells of the memory unit to the memory address map that includes a plurality of memory addresses (see Xu, Fig 5, Col 8 lines 54-61: The repair control unit 250 may compare the repair information INF_R provided from the fuse information storage unit 244 to the target row address ATROW received from the refresh control unit 230, and output a repair control signal HITSUM to the row circuit 280.  When the repair information INF_R and the target row address ATROW coincide with each other, the repair control unit 250 may activate and output the repair control signal HITSUM), and … 
… repairing the memory addresses associated with the high priority level and a portion of the memory addresses associated with the low priority level based at least in part on the comparing (see Xu, Fig 5, Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line).

Harada and Xu are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada, with the feature of a during a refresh operation, the refresh control unit 230 may output the refresh address REF_ADD as the target row address ATROW and the row circuit 280 may receive the target row address ATROW, and sequentially access the word lines of the banks BK0 to BK3 within the memory array region 270, to perform the refresh operation, a repair control unit 250 may compare the repair information INF_R provided from the fuse 

	The combination of Harada and Xu does not disclose:
… the low priority level indicative of which memory addresses are to be accessed for a plurality of memory access operations associated with a specified error rate; and …

	However, Ito discloses:
… the low priority level indicative of which memory addresses are to be accessed for a plurality of memory access operations associated with a specified error rate (see Ito, par. [0078]: If the error rate is less than or equal to the threshold (NO in BLOCK 84), the degradation check module 518 refers to the next replacement source address included in the double registration information (BLOCK 82), reads the next first low-quality recorded data, and measures its error rate (BLOCK 83).  If the error rate is higher than the threshold (YES in BLOCK 84), the degradation check module 518 instructs to display a warning message to prompt the user to, e.g., create a backup); and …

	Harada, Xu, and Ito are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada and Ito, with the feature of a degradation check module 518 in which if the error rate is less than or equal to the threshold (NO in BLOCK 84), the degradation check module 518 refers to the next replacement source address included in the double registration information (BLOCK 82), reads the next first low-quality recorded data, and measures its error rate (BLOCK 83), and if the error rate is higher than the threshold (YES in BLOCK 84), the degradation check module 518 instructs to display a warning message to prompt the user to create a backup as disclosed by Ito, with the motivation to provide an information recording apparatus and information recording method capable of data recording effective for long-term storage, as disclosed by Ito in par. [0090].




responsive to a memory access operation of the plurality of memory access operations, accessing a plurality of memory cells according to repaired memory addresses indicative of the portion of the memory addresses associated with the low priority level (see Harada, Fig 6, par. [0046]: when an additional entry for a defect symptom sector is needed in the table 5 after the number of registrations reaches the maximum registration number, the registration (5d) which has the least significance in the priority recording part 54 is deleted, and when the accumulated number of retries is equal to or more than those of other accumulated numbers in one or more other entries, it is given a higher priority than the priority of those entries, and see Xu, Fig 5, Col 9 lines 32-40: The row circuit 280 may enable a word line selected by the target row address ATROW in response to the bank enable signals.  When the repair control signal HITSUM is activated, the row circuit 280 may enable a redundancy word line instead of a word line designated by the target row address ATROW.  Thus, a repair target word line corresponding to the repair information INF_R stored in the fuse information storage unit 244 may be replaced with a redundancy word line).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), in view of Xu (9627095, patented Apr. 18, 2017), further in view of Ito (20100329094, pub. Dec. 30, 2010), and further in view of Qin (NPL: Robustness of Neural Networks against Storage Media Errors, Western Digital Research, pub. Sep. 18, 2017).



The combination of Harada, Xu, and Ito does not disclose wherein the specified error rate corresponds to a threshold error rate for storing weights of a neural network.

However, Qin discloses wherein the specified error rate corresponds to a threshold error rate for storing weights of a neural network (see Qin, page 2, II. PRELIMINARIES, B. Real-valued weights and their binary representations, lines 7-9: store real-valued weights into storage media in a neural network, and see page 3, III. ROBUSTNESS OF NEURAL NETWORKS, Table II, lines 15-17: Table II shows the average prediction accuracy for different raw bit-error rate of the media, where all weighs are represented by the binary expansion, and see Table III, lines 23-24: Fig 3 shows the box plot of the 40 distorted models for each RBER, and see page 4, lines 4-6: R = R(0.95) is the maximum RBER that the model can tolerate when the prediction accuracy is at least 95% of the undistorted  model).

Harada, Xu, Ito, and Qin are analogous arts, because they are about memory media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada, Xu, and Ito, with the feature of storing weights of a neural network for different raw bit-error rate of a media where all weighs are represented by a binary expansion with a maximum RBER .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), in view of Xu (9627095, patented Apr. 18, 2017), further in view of Ito (20100329094, pub. Dec. 30, 2010), further in view of Qin (NPL: Robustness of Neural Networks against Storage Media Errors, Western Digital Research, pub. Sep. 18, 2017), and further in view of Qin et al. (20190073259, pub. Mar. 7, 2019), hereinafter “Qin [2]”.

Regarding claim 21, the combination of Harada, Xu, Ito, and Qin discloses all the claimed limitations as set forth in the rejection of claim 20 above.

The combination of Harada, Xu, Ito, and Qin does not disclose further comprising repairing a memory address indicative of a most significant bit of a weight of the weights of the neural network.

However, Qin [2] discloses further comprising repairing a memory address indicative of a most significant bit of a weight of the weights of the neural network (see Qin [2], par. [0057]: the CRC detector 230 receives a 16-bit representation of a weight, where 15 bits represent the binary expansion of the weight while the last one bit is the indicator added such that the modulo-two sum of all 16 bits are zero if there are no errors in the stored values.  The CRC detector 230 obtains a modulo-two sum of the 16-bit representation, the CRC detector 230 may determine whether the vector of memory cells includes a faulty cell or not based on the modulo-two sum.  If any odd number of bits is flipped from their target values, the CRC detector 230 determines that the vector of memory cells stores an incorrect weight value. If the CRC is incorrect (e.g., modulo-two sum is `1`), the CRC detector 230 may apply the default value for the incorrect weight value).

Harada, Xu, Ito, Qin, and Qin [2] are analogous arts, because they are about memory media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada, Xu, Ito, and Qin, with the feature in which CRC detector 230 receives a 16-bit representation of a weight, where 15 bits represent the binary expansion of the weight while the last one bit is the indicator added such that the modulo-two sum of all 16 bits are zero if there are no errors in the stored values, the CRC detector 230 obtains a modulo-two sum of the 16-bit representation, the CRC detector 230 may determine whether the vector of memory cells includes a faulty cell or not based on the modulo-two sum, if any odd number of bits is flipped from their target values, the CRC detector 230 determines that the vector of memory cells stores an incorrect weight value, and if the CRC is incorrect (e.g., modulo-two sum is `1`), the CRC detector 230 may apply the default value for the incorrect weight value as disclosed by Qin [2], with the motivation to construct a neural network without scarifying accuracy and performance of the neural network, as disclosed by Qin [2] in par. [0044].

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), in view of Xu (9627095, patented Apr. 18, 2017), further in view of Ito (20100329094, pub. Dec. 30, 2010), and further in view of Lin et al. (20200026991, filed Dec. 18, 2018), hereinafter “Lin”.

Regarding claim 22, the combination of Harada, Xu, and Ito discloses all the claimed limitations as set forth in the rejection of claim 19 above.

The combination of Harada, Xu, and Ito does not disclose:
blowing a fuse element of a plurality of fuse elements corresponding to the most significant bit of the weight.

However, Lin discloses:
blowing a fuse element of a plurality of fuse elements corresponding to the most significant bit of the weight (see Lin, par. [0035]: The memory cells of the first type of memory cell may be non-volatile memory cells (e.g., mask ROM, fuse ROM, and resistive RAM).  The memory cells of the first type of memory cell may be read-only memory cells (e.g., mask ROM, fuse ROM). In some embodiments, the weights stored in the memory cells of the first type may be the information stored in the memory cells).

Harada, Xu, Ito, and Lin are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Harada, Xu, and .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (20020019959, pub. Feb. 14, 2002), in view of Xu (9627095, patented Apr. 18, 2017), further in view of Ito (20100329094, pub. Dec. 30, 2010), and further in view of Klein (20140025923, pub. Jan. 23, 2014), hereinafter “Klein”.

Regarding claim 23, the combination of Harada, Xu, and Ito discloses all the claimed limitations as set forth in the rejection of claim 19 above.

The combination of Harada, Xu, and Ito does not disclose wherein the plurality of memory addresses corresponds to physical memory addresses or virtual memory addresses.

However, Klein discloses wherein the plurality of memory addresses corresponds to physical memory addresses or virtual memory addresses (see Klein, par. [0024]: the TLB 40 contains table entries for virtual memory addresses that are accessed more frequently than the virtual memory addresses stored in the XLAT translation device 38).

.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur (20200411128, filed Jun. 25, 2019), in view of Qin [2] (20190073259, pub. Mar, 17, 2019).

Regarding independent claim 25, Jabeur discloses:
An apparatus comprising: 
a memory array comprising a plurality of memory cells including at least one defective memory cell of a plurality of defective memory cells having a specified error rate (see Jabeur, Fig 1, par. [0025]: During normal operation, the addresses of high BER bits are stored in a (non-volatile) high BER address memory 108.  During the normal access of a memory cell, the access address 112 of the memory cell is compared with the addresses stored in the weak bit cell address memory 104, the high BER address memory 108, or both by comparators 116-1 and 116-2, respectively. A check is performed to determine if the access address 112 matched an address in either the weak bit cell address memory 104 or the high BER address memory 108. If there is a match by at least one of the comparators 116-1 and 116-2, the boost system 120 for the bit cell array 124 is activated for the bit cell(s) corresponding to the access address 112; otherwise, the boost system 120 for the bit cell array 124 is not activated); and …

Jabeur does not disclose:
… a non-transitory computer readable medium encoded with executable instructions, which, when executed, cause the apparatus to identify weights for use in a neural network and to store the weights in the at least one defective memory cell of the plurality of defective memory cells having the specified error rate, wherein one or more least significant bits of the weights are stored in the at least one defective memory cell.

However, Qin [2] discloses:
… a non-transitory computer readable medium encoded with executable instructions, which, when executed (see Qin [2], Fig 2, par. [0055]: The processor 130 may execute instructions stored by a non-transitory computer readable medium to form these components as software modules), cause the apparatus to identify weights for use in a neural network and to store the weights in the at least one defective memory cell of the plurality of defective memory cells having the specified error rate, wherein one or more least significant bits of the weights are stored in the at least one defective memory cell (see Qin [2], par. [0041]: Disclosed is a device for storing and constructing a neural network by detecting weight values (also referred to as "weights" herein) of the neural network associated with faulty cells. For another example, faulty cells are one or more memory cells that together store incorrect weight values different from target weight values or intended weight values due to defects in the memory cells, and see par. [0042]: an indicator comprises any flag, data bit, signal, data structure, value, or setting that records that a particular memory cell is a faulty memory cell. An indicator, in certain embodiments, may record or indicate that a particular set of memory cells such as a byte (8 memory cells) has at least one memory cell that is a faulty memory cell. In one aspect, an indicator is one or more bits indicative of whether one or more associated memory cells store a defective weight value).

Jabeur and Qin [2] are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jabeur, with the feature in which a processor 130 may execute instructions stored by a non-transitory computer readable medium to form these components as software modules, a device for storing and constructing a neural network by detecting weight values (also referred to as "weights" herein) of the neural network associated with faulty cells, faulty cells are one or more memory cells that together store incorrect weight values different from target weight values or intended weight values due to defects in the memory cells, an indicator comprises any flag, data bit, signal, data structure, value, or setting that records that a particular memory cell is a faulty memory cell, the indicator may record or indicate that a particular set of memory cells such as a byte (8 memory cells) has at least one memory .

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabeur (20200411128, filed Jun. 25, 2019), in view of Qin [2] (20190073259, pub. Mar, 17, 2019) and further in view of Qin (NPL: Robustness of Neural Networks against Storage Media Errors, Western Digital Research, pub. Sep. 18, 2017).

Regarding claim 26, the combination of Jabeur and Qin [2] discloses all the claimed limitations as set forth in the rejection of claim 25 above.

The combination of Jabeur and Qin [2] does not disclose wherein the specified error rate corresponds to a threshold error rate for storing weights of a neural network.

However, Qin discloses wherein the specified error rate corresponds to a first threshold error rate for storing weights of the neural network associated with access operations at the memory array (see Qin, page 1, Column 2 lines 1-5: the weights are stored in non-volatile memories and are loaded to CPU/GPU caches. NVMs are noisy media where bit error rates can happen, and see page 2, II. PRELIMINARIES, B. Real-valued weights and their binary representations, lines 7-9: store real-valued weights into storage media in a neural network, and see page 3, III. ROBUSTNESS OF NEURAL NETWORKS, Table II, lines 15-17: Table II shows the average prediction accuracy for different raw bit-error rate of the media, where all weighs are represented by the binary expansion, and see Table III, lines 23-24: Fig 3 shows the box plot of the 40 distorted models for each RBER, and see page 4, lines 4-6: R = R(0.95) is the maximum RBER that the model can tolerate when the prediction accuracy is at least 95% of the undistorted  model).

Jabeur, Qin [2], and Qin are analogous arts, because they are about memory media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Jabeur and Qin [2], with the feature of storing weights of a neural network for different raw bit-error rate of a media where all weighs are represented by a binary expansion with a maximum RBER that can be tolerated as disclosed by Qin, where weights are stored in non-volatile memories and are loaded to CPU/GPU caches, and NVMs are noisy media where bit error rates can happen with the motivation of improving the tolerance of RBER, as disclosed by Qin in page 6, B. CIFAR-10, lines 21-22.

Regarding claim 27, the combination of Jabeur, Qin [2], and Qin further discloses wherein the first threshold error rate for storing weights of the neural network is different than a second threshold error rate associated with additional access operations (see Qin, page 2, II. PRELIMINARIES, B. Real-valued weights and their binary representations, lines 7-9: store real-valued weights into storage media in a neural network, and see page 3, III. ROBUSTNESS OF NEURAL NETWORKS, Table II, lines 15-17: Table II shows the average prediction accuracy for different raw bit-error rate of the media, where all weighs are represented by the binary expansion, and see Table III, lines 23-24: Fig 3 shows the box plot of the 40 distorted models for each RBER, and see page 4, lines 4-6: R = R(0.95) is the maximum RBER that the model can tolerate when the prediction accuracy is at least 95% of the undistorted  model).

Regarding claim 28, the combination of Jabeur, Qin [2], and Qin further discloses wherein the non-transitory computer readable medium is further encoded with executable instructions, which, when executed, cause the neural network to repair a portion of memory addresses associated with the access operations and to repair memory addresses associated with the additional access operations (see Qin [2], par. [0057]: the CRC detector 230 receives a 16-bit representation of a weight, where 15 bits represent the binary expansion of the weight while the last one bit is the indicator added such that the modulo-two sum of all 16 bits are zero if there are no errors in the stored values.  The CRC detector 230 obtains a modulo-two sum of the 16-bit representation, the CRC detector 230 may determine whether the vector of memory cells includes a faulty cell or not based on the modulo-two sum.  If any odd number of bits is flipped from their target values, the CRC detector 230 determines that the vector of memory cells stores an incorrect weight value. If the CRC is incorrect (e.g., modulo-two sum is `1`), the CRC detector 230 may apply the default value for the incorrect weight value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (20200035305, filed May 16, 2019) discloses using a non-volatile memory array architecture to realize a neural network (BNN) allows for matrix multiplication and accumulation to be performed within the memory array.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111